Mr. Justice Goodwin delivered the opinion of the court. Abstract of the Decision. 1. Witnesses, § 33*—when husband competent witness for wife. The husband of a married woman is a competent witness in her behalf under section 5 of the Evidence Act (J. & A. If 5522), in a suit against the wife to recover for architect’s services. 2. Tbial, § 68*—when denial to counsel of right to make full offer of what mil be proved by witness reversible error. It is reversible error to deny to counsel the right to make fully his offer of what he intends to prove by a witness whose testimony the court has intimated an intention to exclude, although the other side objects that the offer was merely to prove what another witness had already testified to.